UNITED STATES DISTRICT COURT
SOUTHERN I)ISTRICT OF OHIO

WESTERN DIVlSION
TERRY COLLETT, Case No. 1:l 7-cv-295
Plaintiff, Litkovitz, M.J.
vs.
HAMILTON COUNTY, OHIO, er al., ORDER
Defendants.

Plaintiff Terry Collett brings this action under 42 U.S.C. § 1983 and state law. Plaintiff
alleges defendants Joanne Taylor and Patrick McKown, who were Special Deputy Corporals of
I-Iamilton County, Ohio at the time (collectively, “Special Deputies”), violated his civil rights when
they handcuffed and transported him to the Harnilton County Justice Center after his arrest on a
charge of operating a vehicle while impaired. Plaintiff also claims that the Special Deputies were
negligent and are not immune from individual liability for their negligence under Ohio law, and
that Hamilton County, Ohio can be held liable for the Special Deputies’ negligence to the extent
the individuals are sued in their official capacityl The matter is before the Court on defendants’
motion to dismiss/motion for summary judgment (Doc. 61), plaintiffs response in opposition (Doc.
63), and defendants’ reply in support of the motion (Doc. 67).

I. Summary judgment standard

Fed. R. Civ. P. 56 allows summary judgment to secure a just and efficient determination of
an action. A motion for summary judgment should be granted if the evidence submitted to the
Court demonstrates that there is no genuine issue as to any material fact, and that the movant is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). See Celorex Corp. v. Catrett, 477

 

1 Plaintiff also sued Hamilton County under § 1983 for failure to train and supervise and for ratification, but he has
opted to not pursue those claims (Doc. 63 at l'/').

U.S. 317, 322 (1986). Under Fed. R. Civ. P. 56(c), a grant of summary judgment is proper if “the
depositions, documents, electronically stored information, affidavits or declarations, stipulations . .
., admissions, interrogatory answers, or other materials” show that there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law.

The party opposing a properly supported motion for summary judgment “may not rest upon
the mere allegations or denials of his pleading, but . . . must set forth specific facts showing that
there is a genuine issue for trial.” Anderson v_ Liberty Lobby, 477 U.S. 242, 248 (1986) (quoting
Fz`rst Nat ’l Bank ofArizona v. Citi`es Serv. Co., 391 U.S. 253 (1968)). In reviewing a motion for
summaryjudgment, “the nonmoving party’s evidence is to be believed, and all justifiable
inferences are to be drawn in [that party’s] favor.” Hum v. Cromarti'e, 526 U.S. 541, 552 (1999)
(internal quotation marks omitted) (quoting Anderson, 477 U.S. at 255).

The court is not to weigh the evidence and determine the truth of the matter but is to decide
whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. The trial court need not
search the entire record for material issues of fact, Street v. J.C, Braq’ford & Co., 886 F.2d 1472,
1479-80 (6th Cir. 1989), but must determine “whether the evidence presents a sufficient
disagreement to require submission to a jury or whether it is so one-aided that one party must
prevail as a matter of law.” Ana'erson, 477 U.S. at 251 -52. “Where the record taken as a whole
could not lead a rational trier of fact to find for the non-moving party, there is no ‘ genuine issue for
trial.”’ Mafsushi'ta Elec. Indus. Co., Ltd. v. Zem`th Radi`o Corp., 475 U.S. 574, 587 (1986) (citing
Cii‘ies Servz'ce, 391 U.S. at 289). “When opposing parties tell two different stories, one of which is
blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not
adopt that version of the facts for purposes of ruling on a motion for summary judgment.” Scotr v.

Harris, 550 U.S. 372, 380 (2007). Summary judgment is appropriate when a party “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on
which that party Will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322-23 (1986).
II. Facts

The following facts are undisputed: Plaintiff is a 65-year old man who suffers from a heart
condition and obstructive sleep apnea. He takes the prescription drug Coumadin, which is a blood
thinner. At approximately 9:00 p.m. on June 5, 2015, plaintiff was driving his 2004 Toyota
Tacoma truck westbound on 1~74 in the Greater Cincinnati area. He had consumed 6 to 7 beers
over the preceding several hours and was intoxicated A motorist in a vehicle following plaintiff’ s
truck, Chn`sty Adams, observed plaintiff driving erratically. She called 91 l and reported his
vehicle was weaving and swerving between lanes, it was speeding, and the truck hit a cement
barrier/ guardrail and nearly hit three other vehicles as plaintiff reached the l-74/I~275 interchange
Adams continued to follow plaintiff as he exited at Ohio Route 128 and stopped at the Whitewater
Township Park & Ride. Hamilton County Deputy Sheriff Doug Partin arrived at the scene and
administered field sobriety tests, which plaintiff failed. Partin read plaintiff his rights, placed him
under arrest for OVI, handcuffed him, and transported him to District 2, Green Township. Plaintiff
voluntarily completed a breathalyzer test, which showed a blood alcohol concentration (BAC) of
.144, which exceeded the legal limit. Plaintiff was cited for violations of Ohio Rev. Code §
4511.19(A)(l)(a) (Operation of Motor Vehicle While Intoxicated - “OVI”) and § 451 1.19(A)( l)(d)
(BAC)_2

Special Deputies Taylor and McKown were assigned to work the prisoner transportation

detail for the Hamilton County Sheriff s Office (HCSO) the evening of June 5, 2015. Both Special

 

2 The statute in effect at the time prohibited a person from operating a vehicle if either of the following applied: “(a)
The person is under the influence ofalcohol, a drug of abuse, or a combination ofthem”; or “(d) The person has a
concentration of eight-hundredths of one gram or more but less than seventeen-hundredths of one gram by weight of
alcohol per two hundred ten liters of the person’s breath.” Ohjo Rev. Code § 4511.19(A)(1)(a), (d).

3

Deputies were trained and commissioned law enforcement officers who provided eight hours of
unpaid service per month to the HCSO working the prisoner transportation detail. They picked
Collett up at District 2. Special Deputy Taylor reviewed the paperwork for the transportl She
testified at her deposition that she carries hinged handcuffs, which she did not use on plaintiff that
night. (Doc. 37, PAGEID#:I 13-14). Special Deputy McKown testified that neither he nor Special
Deputy Taylor carry hinged handcuffs (Doc. 41 , PAGEID#: 610). He also initially testified that
he used his handcuffs to cuff plaintiff (Id.), but he later equivocated and testified that he did not
recall Whether he or defendant Taylor handcuffed plaintiff and he did not remember whose
handcuffs were used. (Id. at PAGEID#: 617~20).

After plaintiff was handcuffed, he was placed in the back of the transport van. McKown
drove the van and Taylor sat in the passenger seat. A partition separated the cab of the van from
the rear passenger compartment The only seating in the rear compartment was a flat metal bench
on the side wall of the van. There were no seatbelts in the rear compartment. Straps were located
at intervals along the wall where the bench met the wall. A sign was posted in the passenger
compartment that informed passengers to hold on to a strap while the van was in motion. There
were no windows in the rear compartment of the van. There was a metal grate in the partition
between the front of the van and the rear compartment Plaintiff had a limited view of the road
ahead through the grate, which was partially obstructed by Taylor seated in the passenger seat.
There was a light in the rear compartment which the deputies controlled in the cab. The deputies
kept the light off while transporting plaintiff, though McKown testified at his deposition that he
turned the light on and off several times while he was driving so that Taylor could assess plaintiff
(Doc. 41 at PAGEID#: 657-58).

The deputies began driving plaintiff to the Hamilton County Justice Center at l l :54 p.m.
via I-74 to I-75. McKown took the Fifth Street exit off l-75 in downtown Cincinnati. The exit has

4

a sharp turn. Plaintiff fell off of the bench and onto the floor when the van took the sharp turn on
the Fifth Street exit. Taylor turned the light on and saw that plaintiff had fallen. McKown pulled
the van over and the deputies opened the back doors of the van. They saw that plaintiff was
bleeding from a cut or scrape on his arm. They sat plaintiff back up in the van and McKown
proceeded to drive to the Justice Center. As the van approached a stop, Taylor heard another noise,
turned the light on, and saw that plaintiff had fallen again. McKown stopped the van and both
officers went to the back of the van and checked on plaintiff again. They then proceeded to the
Justice Center. As they drove, Taylor rode backwards facing plaintiff with the overhead light on in
the rear compartment. Plaintiff’s left wrist was swelling up from the fall.

When they arrived at the Justice Center, jail personnel refused to book plaintiff and told
Taylor and McKown to take plaintiff to the emergency room. There he was diagnosed With two
abrasions near his right elbow and his left wrist was put in a cast as a precautionary measure in case
plaintiff had a fracture that was not disclosed by imaging.
III. Qualified immunity standard

The qualified-immunity doctrine “protects government officials ‘from liability for civil
damages insofar as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.”’ Ai~Lamaa’ani v. Lang, 624 F. App’x
405, 409 (6th Cir. 2015) (citing Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow
v. Fitzgerald, 457 U.S. 800, 818 (1982)). 'Ihe Court conducts a two-step inquiry when considering a
claim for qualified immunity Ia’. (citing Pearson, 555 U.S. at 232). At the first step, the court
asks whether the facts viewed in the light most favorable to the plaintiff show that the officer has
violated the plaintiffs constitutional right. Id. ( citing Pearson, 555 U.S. at 232), At the second
step, the court asks whether the right was clearly established at the time of the violation. Id.
(citing Pearson, 555 U.S. at 232). “A right is clearly established if the contours of the right are

5

sufficiently clear that a reasonable official Would understand that what he is doing violates that
right.” ]d. (quoting Morrison v. Bd, of Trustees of Green Twp., 583 F.3d 394, 400 (6th Cir.
2009) (intemal quotation marks, citation, and alterations omitted)). The court may consider the
two steps of the inquiry in the order it chooses. Id. (citing Pearson, 555 U.S. at 242). Plaintiff has
the burden to show that a defendant is not entitled to qualified immunity Id. (citing 0 ’Malley v.
City ofFlint, 652 F.3d 662, 667 (6th Cir. 2011)).

Whether the law was clearly established is evaluated “at the time of the challenged
conduct,” see Ashcroft v. Abdullah Al-Kidd, 563 U.S. 731, 741 (2011); see also Hansen v. Aper,
No. 17-2220, 2018 WL 3997321, at *5 (6th Cir. Aug. 21, 2018). In deciding whether the right was
clearly established, the Supreme Court has cautioned lower courts “not to define clearly
established law at a high level of generality.” Abdullah A!-Kida', 536 U.S. at 742. “This is not to
say that an official action is protected by qualified immunity unless the very action in question
has previously been held unlawful, but it is to say that in the light of pre-existing law the
unlawfulness must be apparent.” O ’Malley, 652 F.3d at 667 (quoting Anderson v. Creighton, 483
U.S. 635, 640 (1987)).

IV. Excessive force claims against defendants Taylor and McKown

Plaintiff brings two excessive force claims based on defendant McKown and Taylor’s acts
and omissions in connection with his transport to the Hamilton County Justice Center and hospital
on the night of June 5, 2015: (1) McKown used excessive force by recklessly driving the van in
which plaintiff was a passenger, and (2) McKown and Taylor used excessive force by handcuffing
plaintiff too tightly and refusing to loosen the handcuffs (Doc. 63 at 7). Defendants McKown and
Taylor argue they are entitled to qualified immunity on plaintiffs excessive force claims. (Doc. 61

at 17-26).

1. Applicable standard

Excessive force claims can be resolved under the Fourth, Eighth or Fourteenth
Amendments, depending on the plaintiffs status at the time of the incident. Coley v. Lucas, 799
F.3d 530, 537 (6th Cir. 2015). The threshold issue here is which of these constitutional
amendments govern plaintiffs excessive force claims. Def`endants initially argue in their motion
for summary judgment that plaintiffs claims of excessive force in transporting and handcuffing
him are properly analyzed under the Fourth Amendment and the due process clause of the
Fourteenth Amendment, which they contend employ the same standard of “objective
reasonableness” set forth in Graham v_ Connor, 490 U.S. 386 (1989). (Doc. 61 at 17~18, citing
Hopper v. Plummer, 887 F.3d 744 (6th Cir. 2018); Chappell v. City of Cleveland, 585 F.3d 901,
908 (6th Cir. 2009); Burchetr v. Kz'efer, 310 F.3d 937, 944 (6th Cir. 2002)). Defendants argue that
as of the date of the incident giving rise to plaintiffs claims, there was no clearly-established right
of a “detainee” to be secured by a seatbelt while being transported and no right to bring a claim for
overly-tight handcuffing in the absence of a physical injury. (Id. at 18-20).

Plaintiff argues that because he was an “arrestee” rather than a prisoner or pretrial detainee
at the time he was injured, his excessive force claims are properly analyzed under the Fourth
Amendment’s “objective reasonableness” standard, so that the standards for claims brought under
the Eighth or Fourteenth Amendments do not apply here. (Doc. 63 at 7). In support of his
argument, plaintiff relies on a 2003 case from the Third Circuit, Hughes v. Shestakov, 76 F. App’x
450 (3d Cir. 2003), which held that the proper test in analyzing an excessive force claim is

“objective reasonableness.”3 (Id. at 7-8).

 

3 The Hughes Court did not address the issue of whether an arrestee’s claim is properly analyzed under the Fourth

Amendment and did not reach the question of qualified immunity.
7

In their reply, defendants again cite Hopper, 887 F.3d at 744, for the proposition that the
Fourteenth Amendment applies here but they no longer advocate for application of the “objective
reasonableness” standard that has long been applied in excessive force cases involving a search or
seizure (Doc. 67 at 8-9). Defendants adopt the position that at the time of plaintiffs injuries, he
had already been seized (arrested), and his truck had already been searched, so his claims do not
arise in the context of a search of seizure. However, they acknowledge that plaintiff was not yet a
convicted prisoner protected by the Eighth Amendment. Defendants contend that plaintiff
therefore fell into a “gray area” between free citizen and convicted criminal that is not governed by
the “objective reasonableness” standard of the Fourth Amendment. (Id. at 8). Defendants instead
argue that plaintiff" s claims are appropriately analyzed under the Fourteenth Amendment “shocks
the conscience” standard (Id. at 8-10).

Under Sixth Circuit law, the governing amendment “depends on the plaintiffs status at the
time of the incident: a free citizen in the process of being arrested or seized; a convicted prisoner;
or someone in ‘ gray area[s]’ around the two.” Coley, 799 F.3d at 537 (citing Burgess, 735 F.3d at
472; Phelps v, Coy, 286 F.3d 295, 299 (6th Cir. 2002)). When the claim is that an officer “used
excessive force during the process of an arrest, seizure, or investigatory stop” of a “free citizen,”
the Fourth Amendment governs. Id. The appropriate inquiry asks what was objectively
“reasonable” under the circumstances ld. (citing Graham, 490 U.S. at 396; Lanman v. Hinson,
529 F.3d 673, 680 (6th Cir. 2008)). “These Fourth Amendment protections extend through police
booking until the completion of a probable cause hearing.” Ia’. (citing Aldi`m' v. Johnson, 609 F.3d
858, 866-67 (6th Cir. 2010)). When a convicted prisoner claims excessive force, the Eighth
Amendment applies and prohibits the “unnecessary and wanton infliction of pain” that constitutes
“cruel and unusual punishment,” and specifically “malicious and sadistic” conduct. Id. (citing
Hudson v. McMillian, 503 U.S. l, 5, 7 (1992) (quotations omitted)). The Fourteenth Arnendment

8

applies to “free citizens not subject to search or seizure” and requires that the officers’ conduct
must “shock[ ] the conscience.” Id. at 537~38 (quotations omitted). The Fourteenth Amendment
also applies to excessive force claims brought by pretrial detainees, but the standard for a pretrial
detainee’s claim is whether “the force purposely or knowingly used against him was objectively
unreasonable.” Id. (quoting Kingsley v. Hendrickson, - U.S. -, 135 S. Ct. 2466, 2473 (2015)
(quoting Graham, 490 U.S. at 395).4

lt is clear that the Fourth Amendment applies to plaintiffs excessive force claims. The
Sixth Circuit follows a “continuing seizure rule” under which “the seizure that occurs when a
person is arrested continues throughout the time the person remains in the custody of the arresting
officers,” and the Fourth Amendment “objective reasonableness” standard controls Aldz'm', 609
F.3d at 865 (quoting Phelps, 286 F.3d at 300-01) (quoting in turn McDowell v. Rogers, 863 F.2d
1302, 1306 (6th Cir. 1988)). The Sixth Circuit has “acknowledged that Fourth Amendment
protections do not vanish at the moment of arrest” and that its prior cases “refute the idea that the
protection of the Fourth Amendment disappears so suddenly.” Ala’i`m', 609 F.3d at 865 (citing
Phelps, 286 F.3d at 300). The Sixth Circuit found that such protections apply at least through the
completion of the booking procedure, which is typically handled by jailers. Id. at 866 (citing
Phelps, 286 F.3d at 300). The Court in Aldz'm' continued the applicability of the Fourth
Amendment from the time of arrest through at least the booking process and answered the question
of how far the protection extends. Aldz'ni, 609 F.3d at 865-66. The Sixth Circuit held that the

dividing line was the probable cause hearing, so that the protections of the Fourth Amendment

 

“ The Sixth Circuit indicated in Coley that whereas it was unclear prior to Ki`ngs!ey which standard applied to a pretrial
detainee’s excessive force claim, the Supreme Court in Ki'ngsley clarified that the inquiry to be made where a pretrial
detainee brings an excessive force claim is whether the “force purposely or knowingly used against him was
objectively unreasonable.” Id. at 538. The Suprenre Court issued its decision in Kingsley on June 22, 2015, a little
over two weeks after the incident in this case.

9

apply to a detainee arrested without a warrant between the time of the arrest and the probable-cause
hearing. [d. at 866-67.

The alleged excessive force in this case occurred after plaintiffs warrantless arrest and
before he was booked on the charges against him. Thus, the Fourth Amendment governs plaintiffs
excessive force claims. The analysis requires “balanc[ing] the consequences to the individual
against the government’s interests in effecting the seizure.” Morrison, 583 F.3d at 401 (quoting
Burchett, 310 F.3d at 944) (citing Graham, 490 U.S. at 396). There must be “a fact-specific
inquiry based on the totality of the circumstances,” including: (1) the severity of the crime
involved, (2) whether the suspect poses an immediate threat to the safety of the officers or others,
and (3) whether the suspect is actively resisting arrest or attempting to evade arrest by fleeing. Id.
(citing Kostrzewa v. City of T roy, 247 F.3d 633, 639 (6th Cir. 2001) (quoting Graham, 490 U.S. at
396)). The lawfulness of the officer’s conduct must be judged “from the ‘perspective of a
reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”’ ld. (quoting
Graham, 490 U.S. at 396). lf the plaintiff alleges excessive force during the course of an incident
based on different grounds, the incident must be analyzed “in segments when assessing the
reasonableness of a police officer’s actions.” Id. (court had to make separate qualified immunity
determinations for the plaintiffs claims that (1) the officer refused to loosen her handcuffs; and (2)
the officer pushed her face into the ground while she was handcuffed) (citing Phelps, 286 F.3d at
301).

2. Excessive force claim based on reckless driving

Plaintiff alleges that Deputy McKown used excessive force against him by driving
recklessly Plaintiff testified at his deposition that McKown took the sharp turn on the Fifth Street
exit too fast, which resulted in plaintiff being thrown from the passenger bench_ (Doc. 44 at
PAGEID#: 910-91 l). Plaintiff alleges that after he fell from the bench, his right elbow was

10

bleeding. Plaintiff testified at his deposition that he yelled for help and the deputies told him to get
up, stopped the van, sat him back up, refused to loosen his handcuffs, and laughed as they drove
off. (ld. at PAGEID#: 910-12, 944; Doc. 45-1 at PAGEID#: 1013). Plaintiff testified that minutes
later, the van came to an abrupt stop, he was again thrown from the bench and landed in a prone
position on his stomach, and his wrist began swelling. (ld. at PAGEID#: 911-912, 945). Plaintiff
testified that the deputies came to the back of the van and then they continued on to the jail, where
jail personnel refused to book plaintiff and told the deputies to take him to the emergency room.
(Ia’. at PAGEID#: 944-945; see Doc. 41, McKown Depo. at PAGEID#: 63 8). The deputies
removed plaintiffs handcuffs and allowed him to ride to the hospital without handcuffs, where he
was diagnosed with two abrasions near his right elbow and his left wrist was put in a cast for a
possible scaphoid fracture. (Doc. 44 at PAGEID#: 928; Doc. 37, Taylor Depo. at PAGEID#: 146-
47; Doc. 58 at PAGEID#: 1184).

Defendants rely on several cases for the proposition that the right of a detainee to be
secured by a seatbelt was not clearly established as of June 5, 2015. The authorities they cite
include an unpublished Sixth Circuit case which analyzed a detainee’s claim that the arresting
police officers “failed to exercise care” under the Fourteenth Amendment Anderson v. Thez`bert,
No. 16-4020, 2017 WL 3140581, at *3 (6th Cir. Feb. 27, 2017), ajj"g No. 2:15-CV-0077l, 2016
WL 43 82726, at *5 (S.D. Ohio Aug. 16, 2016). The district court granted summary judgment on
plaintiffs claim that the police officers “subjected him to danger by failing to fasten his seatbelt
and failing to stop at traffic lights when transporting him in their police vehicle.” Thez'berr, 2016
WL 4382726, at *5. The district court found “there is no constitutional right to be restrained by a
seatbelt while transported in a police vehicle” and stated that numerous “federal courts have held
that a failure to provide scatbelts during transport does not, by itself, constitute a risk of harm rising
to the level of a constitutional violation.” Id. (citing Ricara’ v. P. T.S. of Amerz'ca, LLC, No. 3:14-

11

CV-02308, 2015 WL 247883, at *2 (M.D. Tenn. Jan. 20, 2015) (citing Smith v. Sec ’yfor the Dep ’t
ofCorr., 252 F. App’x 301, 303-04 (1 lth Cir. 2007); Dexter v. Ford Moror Co., 92 F. App’x 637,
643 (lOth Cir. 2004); Ingram v. Herri`ngton, No. 4:06-CV-P65-M, 2007 WL 2815965, at *5 (W.D.
Ky. Sept. 26, 2007); Young v. Highzower, No. 04-10309, 2007 WL 2214520, at *12-13 (E.D. Mich.
July 27, 2007)). The Sixth Circuit affirmed, noting that “courts have generally found that law
enforcement officials do not threaten the reasonable safety of detainees by failing to provide
scatbelts during transportation.” Anderson v. Thez‘berr, No. 16-4020, 2017 WL 3140581, at *3 (6th
Cir. Feb. 27, 2017) (citing Rz'cara', 2015 WL 247883, at *2; Smith, 252 F. App’x at 303-04; Dexter,
92 F. App’x at 643).

Plaintiff agrees that there is no “per se constitutional right to be seat-belted while being
transported by a government official.” (Doc. 63 at 9, n. l). However, plaintiff argues that this case
involves more than defendants’ failure to secure him With a seat belt and involves excessive force
through reckless driving while he was handcuffed and not wearing a seatbelt, resulting in injuries
to him. (Icl.). Plaintiff argues that causing injury in this manner is a use of excessive force that
violates an arrestee’s Fourth Amendment rights. Plaintiff also claims that the right was clearly
established at the time of the incident such that a reasonable officer could not have reasonably
believed that this conduct was lawful. (Id. at 9, citing Scort v. Becher, 736 F. App’x 130, 133-34
(6th Cir. 2018) (finding a constitutional violation under the Eighth Amendment standard of
“malicious and sadistic infliction of pain and suffering” for “driving recklessly while [the plaintiff]
and the other prisoners were not wearing seatbelts.”); Cily ofRevere v, Mass. Gen. Hosp., 463 U.S.
239, 244 (1983) (rights of individuals who have not been convicted of a crime “are at least as great
as the Eighth Amendment protections available to a convicted prisoner.”)).

ln reply, defendants argue that Scorr does not apply here for three reasons First, they note
that plaintiff admits there is no constitutional right to be seat-belted while being transported by a

12

government official; second, defendants contend there is no evidence of “any reckless driving,
swerving, careening, or general reckless driving,” and instead plaintiff testified at his deposition
that McKown was not driving “drastically fast”; and third, defendants argue that plaintiffs
deposition testimony does not indicate that he asked McKown to slow down, both deputies deny
laughing at plaintiff, and plaintiff testified he could not precisely remember certain other details
about the night. (Doc. 67 at 10-11). Defendants argue that under the Fourteenth Amendment
“shock the conscience test,” there is no genuine issue of material fact as to whether McKown’s
driving was “malicious, sadistic and done only to cause harm.” (Id. at ll), Defendants also argue
that even if the Fourth Amendment “objective reasonableness” standard applied, there is no
genuine issue as to whether they used excessive force. Defendants allege they took the reasonable
steps of checking on plaintiff after each fall; plaintiff did not inform them he suffered from sleep
apnea or was excessively intoxicated due to his medical conditions and alcohol intake; and
defendants could reasonably assume based on their prior experience of transporting individuals
arrested for driving under the influence that plaintiff would obey verbal and written instructions to
“hang on to the strap.” (]d. at ll-12).

There is no dispute that failing to seatbelt an arrestee, standing alone, does not give rise to a
Fourth Amendment violation. Cf Scotr, 736 F. App’x at 133-34 (failing to seatbelt a convicted
prisoner does not violate the Eighth Amendment). However, as of June 5, 2015, no reasonable
corrections official could believe that it was legal to intentionally drive a motor vehicle in a
reckless manner so as to cause injury to an arrestee who was handcuffed but not seat-belted. The
Sixth Circuit in Scott cited a number of cases predating June 2015 that lead to this conclusion:

Scott points to factually similar cases out of the Eighth and the Fifth Circuits that

analyzed under the Eighth Amendment allegations of reckless driving while

transporting an inmate without a seatbelt. In Brown v. Fortner, 518 F.3d 552, 561

(Sth Cir. 2008), the Eighth Circuit held that a reckless prison driver violated the (un~

seat-belted) plaintiffs clearly established Eighth Amendment rights The court

concluded that the driver had “fair warning” that his actions were illegal, even
13

though the only caselaw on point was a two-paragraph, 14-year-old unpublished
decision. Id. Re]ying on Fortner, the Fifth Circuit reversed a dismissal under the
Prison Litigation Reform Act of an Eighth Amendment claim brought by a prisoner
who alleged that he was injured when the prison van driver drove recklessly, sped,
and swerved, resulting in a sudden stop that threw the plaintiff from his seat.
Rogers v. Boatright, 709 F.3d 403, 408~09 (Sth Cir. 2013).

Although a number of circuits have not addressed the specific reckless use of a
vehicle to harm an inmate, “there is a clear consensus among the circuits” that “the
Eighth Amendment protect[s] against the malicious and sadistic infliction of pain
and suffering . . in a diverse range of factual scenarios.” Thompson [v.
Commonwealrh of Va., 878 F.3d [89,] 103, 105 [4th Cir. 2017]. And to use a
vehicle maliciously to harm an inmate falls squarely into that category-especially
when there is no risk posed by the inmate and no legitimate penal interest. See id.
A “rough ride” is “a peculiarly cruel means of punishment, as [it] is designed to
place the victim in fear for his life. Not only is the prisoner not able to protect
himself, but motor vehicles, unlike a controlled spray or direct applications of force,
are not designed for use as a means of securing compliance or otherwise subduing a
prisoner.” Id. at 103.

What is more, cases that find no violation of the Eighth Amendment help Scott, too.
Post-Former cases have found no Eighth Amendment violations for simply failing
to seatbelt inmates. See Jabbar v. Fischer, 683 F.3d 54, 58-59 (2nd Cir. 20]2). But
those cases buttress Former’s conclusion by explaining that a failure to secure an
inmate with a seatbelt alone is not an Eighth Amendment violation, in part because
it does not rise to the level of what the driver did in Fortner. See id. at 58; Fluker v.
Cty. of Kankakee, 945 F. Supp.2d 972, 989 (C.D. lll.) (calling Fortner’s conclusion
an “unexceptional proposition”), ajj"’d, 741 F.3d 787 (7th Cir. 2013); see also Fouch
v. Distrz'ct of Columbia, 10 F. Supp.3d 45, 51 (D.D.C. 2014); Tz'tus v. Unger, No.

81 12-CV~261, 2013 WL 5937328, at *12 (D. Neb. Nov. 4, 2013). In other words,
failure-to-seatbelt cases “involved mere negligence,” but “all cases that have
squarely dealt with intentional misconduct”- which Scott has alleged here - “have
found an Eighth Amendment violation.” Thompson, 878 F.3d at 105-06.

In light of the obviousness of the constitutional violation, Becher could not

reasonably have believed that driving recklessly while Scott and the other prisoners

were not wearing scatbelts was lawfirl. Accordingly, the district court erred in

granting Becher qualified immunity on Scott’s Eighth Amendment claim of

deliberate-indifference by reckless driving.
Scotr, 736 F. App’x at 133-34.

Although Scott was decided under the Eighth Amendment, the law set forth in the decision
applies to plaintiffs Fourth Amendment claim. The court acknowledged in Scott, as plaintiff does

here, that an individual has no per se constitutional right to be seat-belted while being transported

14

by a government official. But when an officer engages in additional acts that rise to the level of the
“malicious and sadistic infliction of pain and suffering” or that violate the “objectively reasonable”
standard of the Fourth Amendment, a constitutional violation occurs. A reasonable official would
have been on notice of the applicable law set forth in Scott prior to June 2015.

Applying the governing law here, the Court finds there are several material facts in dispute
which preclude a grant of summary judgment in defendants’ favor on plaintiffs Fourth
Amendment reckless driving claim. First, the parties dispute whether McKown took the Fifth
Street exit too fast. Defendants contend it is undisputed that McKown did not drive too fast on the
exit, but this is not accurate and they mischaracterize plaintiffs deposition testimony on this point.
McKown testified at his deposition that he checked his speedometer when he passed the 50-mph
speed limit sign to his left at the Fifth Street exit before exiting 1-75, and he was driving 45 to 50
mph. (Doc. 41 at PAGEID#: 674). He also testified that he remembered checking his speed during
the turn on the Fifth Street exit when he heard a sound and Taylor said that plaintiff had fallen, and
he saw When he looked at his speedometer that he was going 20 mph. (Id. at PAGEID#: 675).
Plaintiff testified that when McKown first started driving toward the Justice Center, the van was
going at a “fairly fast rate of speed, maybe 60, 70 miles an hour, which isn’t . . . drastically fast,”
but this was before they came to a sharp turn. (Doc. 44 at PAGE ID#: 910). According to
lieutenant Peter Enderle, the HCSO patrol night watch commander at the time, plaintiff told him
that “when they went around a curve. . ., he felt they were traveling too fast, which threw him off
the bench.” (Doc. 39 at PAGEID#: 326, 346). This evidence, if resolved in plaintiffs favor,
supports a finding that McKown drove too fast for the sharp turn on the Fifth Street exit.
Resolution of this factual question requires findings as to the parties’ credibility, which the Court

cannot make on summary judgment

15

There is also conflicting deposition testimony about whether the second fall occurred when
McKown came to an abrupt stop. According to Enderle, both deputies and plaintiff recalled in
their post-incident interviews that plaintiff fell when the van was coming to a stop. (Id. at
PAGEID#: 369). Plaintiff told Enderle that the van traveled a short distance after the first fall and
then “came to a real abrupt stop, which, again, caused him to come off the bench.” (Id. at
PAGEID#: 347). McKown testified on the one hand that he did “not even touch the brakes” when
plaintiff fell the second time. (Doc. 41 at PAGEID#: 635). On the other hand, McKown testified
that he was coming to a stop when plaintiff fell. (Id. at PAGEID#: 648). Taylor told Enderle in her
post-incident interview that McKown was driving “easily” because it appeared that plaintiff was
falling asleep. (Doc. 39 at PAGEID#: 352). She stated plaintiff fell the second time as McKown
was coming to a stop at the stoplight. (Id.). A reasonable trier-of-fact could resolve any
discrepancies in the deposition testimony in plaintiffs favor and find based on this evidence that
plaintiff was thrown off the bench and fell the second time when McKown brought the van to an
abrupt stop.

Based on all the evidence, a trier-of-fact could construe the conflicting deposition testimony
in plaintiffs favor and conclude that he was intoxicated, he was seated on a bench in a dark van in
handcuffs, and he was not seat~belted. The factfinder could reasonably infer from this evidence
that plaintiff was thrown from the bench and injured when the van was operated in a reckless
manner; specifically, when McKown took a sharp turn too fast and came to an abrupt stop. Enderle
conceded this point at his deposition by testifying that if McKown took the turn too fast and came
to a sudden stop, it could topple an unrestrained passenger, particularly if he had been drinking
(Doc. 39 at PAGEID#: 366-367).

Finally, there are multiple factual issues underlying the question of defendants’ intent that
cannot be resolved on summary judginent, including whether the deputies took precautions to

15

transport plaintiff safely, whether they sought medical attention for plaintiff after he fell, and
whether they contacted a supervisor after plaintiff was injured McKown testified at his deposition
that throughout the ride, plaintiff “appeared to be unsteady” and was fading in and out of
consciousness, and McKown was “concerned for him.” (Doc. 41 at PAGEID#: 660). McKown
testified that defendants turned the light on and off several times during the transport so they could
assess plaintiffs well-being (Id. at PAGEID#: 657-58). Plaintiff testified that after the first fall,
he heard the deputies laughing in the front seat. (Doc. 44 at PAGEID#: 41). Taylor testified that
after the second fall, she told McKown to leave the light on in the van until they reached the jail;
she rode backwards in her seat to watch plaintiff; she spoke to plaintiff as he was nodding off and
she “holler[ed] and bang[ed]” on the metal screen between the cab and the passenger compartment;
and McKown said, “[S]ir, are you okay,” to wake plaintiff up. (Doc. 37 at PAGEID#: 134-35).
Enderle testified that Taylor told him that she was talking to plaintiff through the screen that
separated the cab from the passenger compartment to keep him awake between the second fall and
the Justice Center. (Doc. 39 at PAGEID#: 352-53). Enderle’s interview notes do not reflect that
Taylor told him she banged on the screen to keep plaintiff awake. (Doc. 39 at PAGEID#: 355-56).
Further, according to McKown, neither he nor Taylor banged on the screen. (Doc. 41 at
PAGEID#: 664).

There is also disputed deposition testimony as to whether the officers asked plaintiff if he
needed an ambulance or offered to call one for him. McKown testified that he “asked at least
numerous times if [plaintiff] wanted an ambulance.” (Doc. 41 at PAGEID#: 635). After plaintiff
fell the second time, McKown testified he asked plaintiff again if he wanted an ambulance, but
plaintiff said he did not need one. (Ia'. at PAGEID#: 636). McKown also testified that although he
asked plaintiff twice if he needed an ambulance and jail personnel told the deputies to take plaintiff
to the hospital because of his injuries, McKown did not call an ambulance for plaintiff (Ia'. at

17

PAGEID#: 638-39). The testimony as to whether the deputies called a supervisor after plaintiff
sustained his first or second injury, or only after they arrived at the hospital, is unclear. McKown
testified that the deputies contacted a supervisor with the HCSO at some point after plaintiff fell in
the van. (Id. at PAGEID#: 636). McKown testified he also called Enderle when they arrived at the
hospital, but he was not sure if Enderle was the same supervisor he had spoken with when they
were en route to the Justice Center. (Id. at PAGEID#: 664). Taylor testified they were not on Fifth
Street when she called Enderle, but she recalled that Enderle went to the hospital when she called
him. (Doc. 39 at PAGEID#: 397). Enderle testified that Taylor first notified him about plaintiff
and informed him that the individual they were transporting was injured, and his understanding was
they were at the hospital (Id. at PAGEID#: 334). He later testified he did not know the deputies’
location when they called him. (Id. at PAGEID#: 376). Enderle testified that he went to the
hospital and the deputies were in the room with plaintiff (Id. at PAGEID#: 33 5). Enderle
observed that plaintiffs right ann had an abrasion and some dried blood around it, and the left
hand was swollen and discolored and there were bruises up his arms. (Doc. 39 at PAGEID#: 338-
39). Thus, it is clear that defendants contacted a supervisor, but it is not clear how soon it was after
plaintiffs initial fall that they did so.

Consistent with Scott, this evidence is sufficient to create a genuine issue of material fact as
to whether defendant McKown used excessive force by intentionally driving recklessly while
transporting plaintiff and causing injury to him. Defendant McKown is not entitled to qualified
immunity on this claim. “ln light of the obviousness of the constitutional violation, [defendant]

could not reasonably have believed that driving recklessly while [plaintiff was] not wearing [a]

18

seatbelt[] was lawful.” Scott, 736 F. App’x at 133-34. Defendants’ motion for summary judgment
is denied on the Fourth Amendment claim for reckless driving5

3. Excessively forceful handcuffing claim

The Fourth Amendment prohibits unduly tight or excessively forceful handcuffing during
the course of a seizure. Morrison, 583 F.3d at 401 (citing Kostrzewa, 247 F.3d at 639). The Sixth
Circuit analyzes an “‘excessively forceful handcuffing’ claim under the general excessive force
rubric.” Martz'n v. Hei`deman, 106 F.3d 1308, 1313 (6th Cir. 1997). For a handcuffing claim to
survive summary judgment, the plaintiff must offer sufficient evidence to create a genuine issue of
material fact that: “(l) he or she complained the handcuffs were too tight; (2) the officer ignored
those complaints; and (3) the plaintiff experienced ‘some physical injury’ resulting from the
handcuffing.” Morrison, 583 F.3d at 401 (citing Lyons v. Cin onem'a, 417 F.3d 565, 575-76 (6th
Cir. 2005)).

In support of his Fourth Amendment handcuffing claim against both McKown and Taylor,
plaintiff alleges that he asked for his handcuffs to be loosened twice; the deputies ignored or
refused his requests; and the tight handcuffs caused injuries Plaintiff alleges that when the
deputies handcuffed him, he “told them the handcuffs were too tight, that he was on a blood
thinner, and he asked for the handcuffs to be loosened.” (Doc. 63 at 2, citing Doc. 44 at PAGEID#:
909-10). He alleges that Taylor responded by telling him “to live with it” and they were not going
to loosen the handcuffs, after which the deputies placed him in the van. (Id.). Plaintiff indicates he
was not aware there was a strap but even if he knew one was there, “it would have been impossible

for him to hold onto it because he was tightly handcuffed with his palms together.” (Id. at 3, citing

 

5 The Court need not address the Fourth Amendment claims brought against defendants in their official capacity or the
§ 1983 claims brought against the Hamilton County Special Deputy Sheriffs, lnc. (HCSDS). Plaintiff has decided to
not pursue his § 1983 claims against the county for failure to train and supervise and for ratificationl (Doc. 63 at 17).
Plaintiff has not addressed defendants’ arguments that the HCSDS must be dismissed from the lawsuit in his
memorandum in opposition to the motion to dismiss/motion for summary judgmentl

19

Doc. 44 at PAGEID#: 913-15). Plaintiff alleges he suffered an injury to his right elbow when
Deputy McKown took the sharp turn on the Fifth Street exit too fast and plaintiff was thrown from
the bench he was seated on in the passenger compartment of the van. (Id. at PAGEID#: 910-l l).
Plaintiffs right elbow was bleeding, and he alleges he asked that the handcuffs be loosened but
Taylor responded, “No, you’re going to live with it.” (Id., citing Doc. 44 at PAGEID#: 944; Doc.
45-1 at PAGEID#: 1013). Plaintiff alleges he was thrown from the bench again and landed in a
prone position on his stomach when McKown came to an abrupt stop moments later. (Doc. 63 at 4,
citing Doc. 44 at PAGEID#: 911-12). Plaintiff alleges he “tried to catch himself, but the handcuffs
were so tight that he could not.” (Id, citing Doc. 44 at PAGEID#: 912). When asked at his
deposition what injuries he suffered when he fell the second time, plaintiff testified that he tried to
catch himself when he fell the second time and, “I could tell that my- -my wrist was swelling up.”
(Doc. 44 at PAGEID#: 945; Doc. 45-1 at PAGEID#: 1014). At the hospital, plaintiff Was
diagnosed two abrasions near his right elbow and his left wrist was put in a cast due to a possible
left scaphoid fracture (Doc. 44 at PAGEID#: 928). X-rays of his elbow were negative for any
fractures. (Id. at PAGEID#: 932). X-rays of the left hand showed dorsal soft tissue swelling with
no acute fracture or dislocation (Doc. 54, Exh. S).

Plaintiff has thus made two allegations as to how excessively tight handcuffs caused the
injuries he sustained during the van ride: (1) they precluded him from holding on to the strap
behind him, which caused him to fall when McKown went too fast around the sharp turn on the
Fifth Street exit; and (2) the excessively tight handcuffs prevented him from breaking his fall when
McKown came to a sudden stop moments later and directly led to the left wrist injury he sustained
in that fall.

Defendants contend they are entitled to qualified immunity on plaintiffs excessively
forceful handcuffing claim because plaintiff has not pled or provided evidence “of a causal

20

connection between the tightness of his handcuffs and the injury to his wrist.” (Doc. 61 at 20).
Rather, they contend that plaintiff identifies McKown’s reckless driving as the cause of both
injuries; i.e., plaintiff alleges that McKown drove recklessly and caused his first fall, which
resulted in the initial injury to his right arm, and McKown abruptly stopped the van and caused the
second fall, which resulted in his wrist injury.6 (Id.).

Plaintiff has offered evidence that is sufficient to satisfy the first two prongs of an
excessively forceful handcuffing claim. Plaintiff alleges that he twice complained that the
handcuffs were too tight. Plaintiff testified at his deposition that when the officers initially
handcuffed him, he “told them that the cuffs were extremely tight on me and 1 was on a blood
thinner, Coumadin. And 1 asked if they - - they could loosen them.” (Doc. 44 at PAGEID#: 909).
Plaintiff testified that after the first fall, when the deputies came to the back of the van, he “asked
them again if they could please loosen the tightness of my handcuffs . . .” (Ia’. at PAGEID#: 944).
McKown testified that at some point, plaintiff asked to have his handcuffs loosened (Doc. 41 at
PAGE ID#: 645-46). Taylor does not remember plaintiff complaining about his handcuffs being
too tight and does not remember any conversation about the handcuffs (Doc. 37 at PAGEID#:
129). The parties’ conflicting deposition testimony is sufficient to establish a factual dispute as to
the first prong of plaintiffs Fourth Amendment handcuffing claim.

Plaintiffs deposition testimony is also sufficient to create a genuine issue of material fact as

to the second prong of his excessively forceful handcuffing claim. The Sixth Circuit has held that a

 

6 Defendants also rely on the deposition testimony of an opinion witness, Herbert Hood, and the declaration of Dr.
Vincent Koenigsknecht, the radiologist on duty the night plaintiff was brought to the hospital for treatment, to establish
that the handcuffs themselves were not the cause of the injuries to plaintiffs elbow and hand (Id., citing Doc. 40;
Doc. 50 at PAGEID#: 1124). Plaintiff alleges this evidence is not properly considered on summary judgment to
determine the cause of plaintiffs injuries (Doc. 66). It is not necessary to consider this evidence to decide whether
there are genuine issues of material fact that preclude granting summary judgment in defendants’ favor. The Court
therefore will not address the parties’ dispute concerning the competency of the evidence at the summary judgment

stage

21

“dismissive response from an officer is sufficient to meet the second prong of a claim for
excessively forceful handcuffing; that is, a plaintiff can survive summary judgment even if the
officer gave some reply to plaintiffs complaint if the response was essentially non-responsive.”
See Baynes v. Cleland, 799 F.3d 600, 609 (6th Cir. 2015) (citing Morrison, 583 F.3d at 402)
(“finding that plaintiff could ‘easily satisfy’ the second prong” of an excessive force claim where
the officer claimed to have responded to the complaint “by sticking his finger in between the
handcuffs and [plaintiffs] skin to make sure [the handcuffs] were not ‘too tight”’ and told the
plaintiff “he could place the handcuffs on ‘as tight as he wanted to and that’s how they were
staying.”’). Plaintiff alleges that in response to his complaints, Taylor told him to “live With it” and
“she wasn’t - - they wasn’t going to loosen them” before putting plaintiff in the van. (Doc. 44 at
PAGEID#: 909-10). Plaintiff testified that when defendants came to the back of the van after the
first fall, he “asked them again if they could please loosen the tightness of my handcuffs . . . [a]nd
again the female, Ms. Taylor, stated, no, you’re going to live with it.” (Doc. 44 at PAGEID#: 944).
McKown acknowledged at his deposition that Taylor said something in response to plaintiffs
complaints or requests, but he does not recall whether she said, “live with it.” (Doc. 41 at
PAGEID#: 651-52). McKown testified he eventually loosened plaintiffs handcuffs, but not until
they arrived at the jail. (Doc. 41 at PAGEID#: 645-46). This deposition testimony, if creditedJ
shows defendants were not responsive to plaintiffs complaints that his handcuffs were too tight.
Plaintiff has carried his burden on summary judgment to satisfy the second element of his Fourth
Amendment handcuffing claim.

However, plaintiff has not proffered testimony or other evidence that is sufficient to create a
genuine issue of fact as to the third prong of his excessively forceful handcuffing claim. This case
does not involve the typical factual scenario presented by an excessive force claim based on
handcuffing Plaintiff does not allege that too-tight handcuffs injured him by exerting pressure or

22

impinging on his hands or wrists. See, e.g., Baynes, 799 F.3d at 609 (the plaintiffs deposition
testimony that he could not “feel his fingers because of the tightness of the handcuffs, and that he
still experiences periodic numbness in his fingers,” was sufficient to create a genuine issue of
material fact as to whether the plaintiff suffered a physical injury as a result of too-tight handcuffs)
(citing Morrz'son, 583 F.3d at 402-403) (the “plaintiffs testimony that she suffered wrist marks and
bruising from the handcuffs was sufficient to establish the necessary ‘physical injury”’); Martin,
106 F.3d at 1310, 1312-13 (qualified immunity was not warranted and genuine issue of material
fact existed as to whether the defendant officer used excessive force where “the plaintiff
complained of excessive force by being handcuffed so tightly that his hands became numb and
swollen during the ride to jail and wait in a holding cell”). The gist of plaintiff s claim here is that
he was injured in two separate falls from the bench in the van, and his too-tight handcuffs
contributed to his injury because they prevented him from stabilizing himself and from breaking
his fall. Plaintiff specifically alleges that each time he was thrown from the seat, “the handcuffs
dug into his wrists and prevented him from stabilizing himself,” and “between the tightness of his
handcuffs and the impact of the fall, his left hand and wrist Were injured.” (Doc. 63 at 12, citing
PAGEID#: 945). However, plaintiff has not introduced any competent evidence which permits an
inference that slightly looser handcuffs would have prevented his injuries so as to create a genuine
issue as to whether his injuries “resulted” from too-tight handcuffs See Jackson v. Lubelan, 657 F.
App’x 497, 500 (6th Cir. 2016).

To show there is a genuine factual dispute as to whether his injuries were caused by too-
tight handcuffs, plaintiff relies on his deposition testimony. Plaintiff states in response to
defendants’ motion for summary judgment that he “testified he was handcuffed so tightly he could
not hold onto the strap in the rear of the van, nor could he balance or stabilize himself in any other
way.” (Doc. 63 at 12). Plaintiff testified at his deposition that when “they cuffed me, l told them

23

that the cuffs were extremely tight on me, and I was on a blood thinner, Coumadin. And 1 asked if
they ~- they could loosen them.” (Doc. 44 at PAGEID#: 909). Plaintiff testified that defendant
Taylor refused and the deputies put him in the van. (Id. at PAGEID#: 910). Plaintiff testified he
injured his elbow when the van took a sharp turn and he was thrown to the floor. (Doc. 44 at
PAGEID#: 911). Plaintiff testified that he was not holding on to the strap when he fell, but he did
not remember whether he had been told to hold on to the strap; whether he had seen a sign in the
van advising passengers to hold on to the strap (Doc. 52, Exh. M)?; and whether a light was on in
the passenger compartment of the van when he got in which would have enabled him to see the
sign. (Doc. 44 at PAGEID#: 912-13). Plaintiff testified that he would not have been able to hold
on to the strap even if he had been told to do so because of “the way my hands Were cuffed
anyway,” but it is apparent from plaintiffs full testimony on this point there is no factual basis for
his testimony that his handcuffs made it physically impossible for him to hold onto the strap.
Plaintiff testified as follows:

Were you holding on?

No.

Why not?

I wasn’t told to.

So you weren’t told to, or you don’t remember being told to hold on.
I don’t remember being told to hold on.

Do you remember - - this is Exhibit M.

Do you remember that sign in the van?

No.

lt would have been right across from where you were sitting
Well, it was dark back there, and l couldn’t see.

When they put you in the van, the light was on, right?

I don’t - - l don’t remember.

So you didn’t see the straps?

No.

I was intoxicated

P'.O.>'Q.>'.O:`P 63?".@?>'.@.>».@

 

7 Exhibit M reads: “Hold on to Straps When Vehicle is in Motion” and depicts two hands grasping a strap. (Doc. 52-1

at PAGEID#: 1153).
24

If they would have told me to hold onto the strap, I couldn’t have done it the way
my hands were cuffed anyway. Because l had no - - l had no flexibility in being
able to do anything like that.

When you’re handcuffed and your palms are together, how are you supposed to be
able to grasp anything?

You can turn your hands. You could turn your hands, couldn’t you?

No, not really.

_>D

The cuffs were on really ti ght.

(Doc. 44 at PAGEID#: 913-15). Plaintiff testified that he both “didn’t know to hold on” and that
he could not hold on. (Id. at PAGEID#: 915).

Thus, according to plaintiffs deposition testimony, he does not remember whether he tried
to hold onto the strap, he was not aware there was a strap, and he never saw the strap. Plaintiff
therefore has no personal knowledge as to whether he was physically unable to hold on to the strap
behind him because of the manner in which he was handcuffed, and no way of knowing whether
too-tight handcuffs contributed to his elbow or wrist injury. Plaintiffs testimony that, “I couldn’t
have [held onto the strap] the way my hands were cuffed anyway,” is conjectural. The testimony is
insufficient to create a genuine issue of fact as to whether too-tight handcuffs prevented him from
holding the strap in the van and whether his falls and resulting injuries would not have occurred
had his handcuffs been loosened. See Nt`lles v. Givaudan Flavors Corp., 521 F. App’x 364, 371
(6th Cir. 2013) (citing, e.g., Hedberg v. Ind. Bell Tel. Co`, Inc., 47 F.3d 928, 932-33 (7th Cir. 1995)
(“Speculation does not create a genuine issue of fact; instead, it creates a false issue, the demolition
of which is a primary goal of summary judgment”) (ernphasis in original)).

Plaintiffs claim that too-tight handcuffs contributed to his wrist injury by preventing him
from breaking his fall with his left hand when the van came to an abrupt stop and he was thrown
from the bench a second time is also based on conjecture. Plaintiff testified at his deposition that
he was thrown off the bench “belly flat, prone position, on my stomach.” (Doc. 44 at PAGEID#:

25

912). He testified that he was “going down that time, l tried to catch myself with my-- my left
hand. But the cuff was so tight and everything that I - - l couldn’t manipulate anything.” (Id.). He
further testified, “[I] tried to catch myself with my-- because my right elbow was already injured--
tried to catch myself with my left and--even though l was in handcuffs,” and he could tell his wrist
was swelling up. (Id. at PAGEID#: 945). This testimony supports an inference that plaintiff could
not stop his second fall because he was handcuffed behind his back. But this testimony does not
support a reasonable inference that if the deputies had loosened his handcuffs prior to the second
fall, plaintiff would have been able to "'catch [him]self’ with his left hand before falling onto his
stomach when the van came to sudden stop. Thus, the evidence plaintiff has proffered is not
sufficient to create a genuine issue of fact on the injury element of his excessively forceful
handcuffing claim.

Because plaintiff has not come forward with evidence to establish a violation of his Fourth
Amendment rights based on excessively forceful or tight handcuffing defendants are entitled to
qualified innnunity under the first prong of the qualified immunity analysis

Even if plaintiffs evidence were sufficient to create a genuine factual dispute as to whether
too-tight handcuffs prevented him nom grasping the strap in the van or breaking his fall from the
bench, plaintiff has failed to carry his burden to show that defendants would not be entitled to
qualified immunity under the second prong of the qualified immunity analysis. An arrestee’s right
to be free from unduly tight or excessively forceful handcuffing has long been established
However, plaintiff has not cited case law to show that a claim for excessively forceful handcuffing
has been recognized where the arrestee does not allege injury resulting from the handcuffs

themselves or the direct application of physical force to the arrestee after he has been handcuffed

and subdued.

26

The constitutional prohibition against unduly tight or excessively forceful handcuffing in
the course of an arrest was clearly established for qualified immunity purposes as early as 1991.
Baynes, 799 F.3d at 613 (collecting cases). The Sixth Circuit has recognized since 1991 that
freedom from “excessively forceful handcuffing” is included in the Fourth Amendment right to be
free from excessive force. Marn'n, 106 F.3d at 1313 (citing Walton v. City ofSouth;?eld, 995 F.2d
at 1331, 1342 (6th Cir. 1993) (court denied qualified immunity on the plaintiffs excessive force
claim where facts as to whether the arresting officer knew the plaintiff had an injured shoulder
when he handcuffed her were disputed)). See also Jackson, 657 F. App’x at 501 (the Fourth
Amendment bars “the use of violent physical force against a criminal suspect who already has been
subdued and does not present a danger”) (citing Harrz's v. Ciry osz'rclevz`lle, 583 F.3d 356, 367
(6th Cir. 2009)). The Sixth Circuit in Jackson acknowledged that there was undoubtedly “a clearly
established legal norm” precluding the use of “violent physical force” against a subdued criminal
suspect prior to 2016. Id. (citing Cochran v. Shelby Township, No. 2113-CV-11756, 2014 WL
4639467, at *3 (E.D. Mich. Sept. 16, 2014); Trz'mble v. Parz'sek, No. 11~12932, 2013 WL 5449571,
at *5 (E.D. Mich. Sept. 30, 2013)).

The district court in Cochran denied qualified immunity on a portion of the plaintiffs claim
in accordance with this clearly-established norm. The court separately considered the plaintiffs
handcuffing claims and found that the defendant officers were entitled to qualified immunity on the
first segment of the plaintiffs claim, which alleged that the defendant officers had handcuffed her
too tightly and ignored her complaints about the too-tight handcuffs, on the ground that the plaintiff
failed “to satisfactorily prove she experienced some physical injury resulting from her
handcuffing.” Cochran, 2014 WL 4639467, at *7-8. The court found that even though the
plaintiff alleged that she suffered left elbow pain as a result of her detainment, she offered no
evidence that the pain “was a result of the allegedly too tight handcuffing” Id. Thus, the evidence

27

did not suffice to create a genuine issue of fact that the defendant officers violated her
constitutional rights “when handcuffing her.” Id.

On the other hand, the Cochran court found that the plaintiff had produced sufficient
evidence to survive summary judgment on the second segment of her excessive force claim, which
alleged that the officers used excessive force “when they pulled her up by the chain between her
handcuffs . . . despite the fact that she never resisted [their] attempts to detain her, and caused her
to suffer significant pain in her elbow.” Id. The court noted that the Sixth Circuit had consistently
held that “use of force after a suspect has been incapacitated or neutralized is excessive as a matter
of law,” Morrison, 582 F.3d at 406, and the Sixth Circuit had previously indicated that “pulling on
the chain between a detainee’s handcuffs once they were detained could constitute an excessive use
of force.” Ia'. (citing Vance v. Wade, 546. F.3d 774, 783 (6th Cir. 2008)).

In Trimble, 2013 WL 5449571, at *5, the district court denied qualified immunity on the
plaintiffs excessive force claim under the Fourth Amendment The court considered the “totality
of the circumstances” to determine whether the use of physical force against the handcuffed
plaintiff was “objectively reasonable.” ld. at *3-4. The court found that “taking Plaintiff s proofs
as true, he was subdued in handcuffs and lying on the ground when [the defendant officer] pulled
him up by the handcuffs, causing pain and injury to his wrist requiring medical treatment,” and
nothing in the record indicated “that this was a necessary or appropriate way to lift Plaintiff from
the ground.” Id.

The Sixth Circuit in Jackson upheld the grant of qualified immunity to the defendant
officers on the plaintiffs claim that he was injured “when they placed him in tight handcuffs,
pulled up on his handcuffs, and lefi him seated in an awkward position in the backseat of a police
cruiser,” resulting in “a pinched nerve in his neck and pain in his hand.” Jackson, 657 F. App’x at
498. The court found that “no case permits an excessive force claim for overly tight handcuffing in

28

the absence of a physical injury caused by the handcuffing and [] no case permits such a claim for
the run-of-the-mi[ll] lifting of the handcuffs to help Jackson get into the police cruiser.” Id. The
Sixth Circuit distinguished Cochran and Trz'mble on the ground the officers in Jackson did not use
“violent physical force against a criminal suspect who already has been subdued and does not
present a danger” and did not “lift [the plaintiff] from the ground using only his handcuffs”;
instead, they “merely ‘lifted up”’ on the plaintiffs handcuffs to assist him into the car. Jackson,
657 F. App’x at 501. Addressing what it construed as “the heart” of the plaintiffs claim - that it
was the combination of events that amounted to excessive force and caused his injuries - the court
stated:8

The problem is that, while handcuffing someone so tightly that the handcuffs

themselves cause injury is indeed a clearly established violation of the Fourth

Amendment, see Baynes, 799 F.3d at 610-17, handcuffing someone just tightly

enough that an awkward arm placement or a minor lift causes an injury is not. That

is true even when the suspect complains to the officers. See O’Malley v. Ct`zy of

Flt'nt, 652 F.3d 662, 672 (6th Cir. 2011).

]d. at 502.

Although “a case directly on point” is not required for a right to be clearly-established, the
state of the law at the time of the action giving rise to the claim must have been such as to give the
defendants fair warning that their actions violated the plaintiffs constitutional rights Baynes, 799
F.3d at 614 (citing Hope v. Pelzer, 536 U.S. 730, 741 (2002)). Plaintiff has not provided any
authority which indicates that as of J une 5, 2015, a reasonable officer would have been on notice

that there was anything about the manner in which defendants handcuffed or transported plaintiff

that violated the Fourth Amendment prohibition against excessively forceful handcuffing Jackson

 

8 The Court noted: “In describing the events, Jackson attributes his injuries largely to this awkward entry and
positioning in the car. “[T]he cuffs were too tight for one, and then when they pushed me up in the car it pinched
something so that’s what caused the discomfort and the pain and I guess what caused everything else. . . . l was just in
a lot of pain by the cuffs, and, like l said, if they would have seated me . . . differently I think it might have alleviated
the pain or maybe not even caused the pinching of the nerves up in my neck. It’s the way that they place you in those
cars initially that makes a big difference.” Id. at 499.

29

and the cases it cites establish that there was support in the case law for an excessively forceful
handcuffing claim under the Fourth Amendment as of J une 5, 2015; however, “no case permit[ted]
an excessive force claim for overly tight handcuffing in the absence of a physical injury caused by
the handcuffing,” such as bruising or nerve impingement Jackson, 657 F. App’x at 502. Plaintiff
points to no evidence in the record that demonstrates a causal connection between his too-tight
handcuffs and the physical injuries he sustained Further, unlike the cases that preceded Jaclcson
where courts found that the use of violent physical force against a handcuffed and subdued
individual could constitute a Fourth Amendment violation, plaintiff does not allege that defendants
used “violent physical force” by pulling or yanking on any part of his handcuffs or that they
applied direct physical force to any part of his body. See Cochran, 2014 WL 4639467, at *3;
Trt'mble, 2013 WL 5449571, at *5. Thus, defendants are entitled to qualified immunity and to
summary judgment as a matter of law on plaintiffs claim that defendants subjected him to
excessively forceful handcuffing in violation of his Fourth Amendment rights.

4. Negligence claims against Taylor, McKown and Hamjlton County

Plaintiff brings claims for negligence under Ohio law against defendants Taylor, McKown
and Hatnilton County. Plaintiff alleges that the deputies were negligent in transporting and
handcuffing him, their actions were reckless, and plaintiff was injured as a result of their actions.
Plaintiff claims that Hamilton County is vicariously liable for McKown’s reckless operation of the
van and plaintiffs resulting injuries

Defendants Taylor and McKown argue that they are entitled to summary judgment on
plaintiffs negligence claim because Ohio Rev. Code Chapter 2744 grants them absolute immunity
from liability. Defendants allege that as employees of a political subdivision who were performing
a governmental function, the deputies cannot be held liable for negligent acts or omissions (Doc.
61 at 31). Defendants further argue that the official capacity claim against Taylor must be

30

dismissed because she was not driving the van and therefore cannot be held liable for negligent
operation of a motor vehicle. Id. at 33. They argue the official capacity claim against McKown
must be dismissed because the evidence is insufficient to establish that McKown was negligent or
that his alleged actions caused plaintiffs injuries (Id.). Rather, defendants argue that plaintiff is
responsible for his own injuries because he did not hold on to the strap in the van. (Id.).

i. Negligence standard and immunity

To establish actionable negligence under Ohio law, the plaintiff must show the existence of
a duty, a breach of that duty, and injury proximately resulting from the breach. Musst'vand v.
Davz'd, 544 N.E.2d 265, 270 (Ohio 1989). Negligence “is the failure to exercise ordinary care so as
to avoid injury to others.” Foulke v. Beogher, 850 N.E.2d 1269, 1273 (Ohio App. 3d Dist. 2006)
(citation omitted). “Ordinary care is that degree of care which persons of ordinary care and
prudence are accustomed to observe under the same or similar circumstances, and the degree of
care required of a motorist is always controlled by and depends upon the place, circumstances,
conditions, and surroundings.” Id.

Political subdivisions in Ohio are shielded from civil liability as provided by the Political
Subdivision Tort Liability Act, codified in Ohio Revised Code Chapter 2744. See also Cttlberson
v. Doan, 125 F. Supp.2d 252, 281-82 (S.D. Ohio 2000). Ohio Rev. Code § 2744.02(A)(1) provides
broad immunity to political subdivisions from liability “in damages in a civil action for injury,
death, or loss to person or property allegedly caused by an act or omission of the political
subdivision or an employee of the political subdivision in connection with a governmental or
proprietary function.” Id. A “presumption of qualified immunity is accorded official,
governmental acts carried out by political subdivisions and their employees.” Id. (citing Ohio Rev.
Code § 2744.02; Cook v. City ofCt`nct'nnan', 658 N.E.Zd 814, 817 (Ohio App. 1995)). A political
subdivision may lose the presumption if its conduct causes an injury that falls under one of the

31

exceptions listed under Ohio Rev. Code § 2744.02(B)(l)-(5). These exceptions include “[i]njuries
caused by the negligent operation of a motor vehicle” and “[i]njuries caused by the negligent
performance of proprietary ninctions.” Ohio Rev. Code § 2744.02(B)(l), (2). There is no
corresponding exception for injuries caused by the negligent performance of governmental
functions, which include police services Id. (citing Haas v. City ofAkron, 364 N.E.Zd 1376, 1377
(Ohio 1977), overruled on other grounds by Haverlack v. Portage Homes, Inc., 442 N.E.Zd 749,
752 (Ohio 1982) (holding that police services have always been considered a governmental
function, not a proprietary function); Ohio Rev. Code § 2744.01(C)(2)(a).

Thus, a political subdivision retains its immunity from liability for an employee’s negligent
or reckless acts with respect to government functions except as specifically provided in §
2744.02(B)(l)-(5). Id. (citing Garren‘ v. Cily of Sandus/g), 624 N.E.Zd 704, 706 (Ohio 1994)). For
purposes of the Act, “employee” means “an officer, agent, employee, or servant, whether or not
compensated or full-time or part-time, who is authorized to act and is acting within the scope of the
officer’s, agent’s, employee’s, or servant’s employment for a political subdivision.” Ohio Rev.
Code § 2744.01(B). “Reckless” acts are “characten`zed by the conscious disregard of or
indifference to a known or obvious risk of harm to another that is unreasonable under the
circumstances and is substantially greater than negligent conduct.” Anderson v. Massz'llon, 983
N.E.Zd 266, 273 (Ohio 2012) (quoting Thompson v. McNez'll, 559 N.E.Zd 705 (Ohio 1990)).

Under § 2744.03, an employee is immune from liability unless either (a) the employee’s
acts or omissions were manifestly outside the scope of the employee’s employment, or (b) the
employee’s acts or omissions were “with malicious purpose, in bad faith, or in a wanton or reckless
manner.” Ohio Rev. Code §§ 2744.03(A)(l) and (6)(b). Culberson, 125 F. Supp.2d at 283. The
issue of whether a defendant is entitled to immunity is a question of law. Id. (citing Nease v_
Medical College Hosps., 596 N.E,Zd 432, 435 (1992)).

32

ii. Negligence claim against McKown

Defendants argue that defendant McKown is entitled to immunity from liability and to
summary judgment on plaintiffs negligence claim because first, there is no evidence to support a
negligence claim, and second, there is no evidence that McKown’s conduct was reckless (Doc. 67
at 13-14). Defendants do not dispute that as the driver of a transport vehicle conveying a
handcuffed person in custody, McKown owed a duty of ordinary care to plaintiff However,
defendants argue that “the record evidence fails to establish that the cause in fact and proximate
cause of [plaintiff’s] injuries were solely due to the driving of Deputy McKown rather than the
Plaintiff s own comparative negligence (i.e., being intoxicated, suffering from sleep apnea, his
inability or blatant reiiisal to hold on to the safety strap.)” (Id.). Defendants also contend that
plaintiff has presented only his “self-serving” testimony in alleging that defendants’ actions were
reckless and has not cited evidence that provides a complete picture of the incident (Ia’. at 14).

Plaintiff argues that defendant McKown is not entitled to immunity in his individual
capacity because he acted recklessly. (Doc. 63 at 15, citing Ohio Rev. Code § 2744.03(A)(6)(b)).
Plaintiff alleges that defendant McKown is equally liable for negligence based on too-tight
handcuffs because he did not address plaintiffs complaints about the excessively tight handcuffs,
which plaintiff directed to both deputies (Id. at 16).

Contrary to defendants’ argument, plaintiff is not required to “establish” that McKown’s
reckless driving was the sole cause of his injuries to survive summary judgment on his negligence
claim against defendant McKown; plaintiff need only produce evidence sufficient to show there is
a genuine issue of material fact as to Whether McKown breached his duty of ordinary care to
plaintiff and whether the breach caused injuries to plaintiff See Satterj?eld v. Tennessee, 295 F.3d
61 1, 615 (6th Cir. 2002). To overcome McKoWn’s immunity claim, plaintiff must produce
evidence to show McKown acted recklessly Plaintiff has met his burden at the summary judgment

33

stage. Plaintiff has shown there is a genuine issue as to Whether McKown took the Fifth Street exit
too fast and whether he came to an abrupt stop moments later, which caused plaintiff to be thrown
off the bench twice and injured Further, for the reasons discussed earlier, a trier-of-fact could
reasonably infer that McKown’s actions were reckless particularly given evidence in the record
that plaintiff was intoxicated, he was seated on a bench in a dark van in handcuffs and he was not
seat-belted during the drive. Disputes about this evidence cannot be resolved at the summary
judgment stage. Because plaintiff has produced evidence which, if construed in his favor, shows
there is a genuine issue as to whether McKown’s conduct was reckless and Whether plaintiff
suffered injuries as a result, McKown is not entitled to immunity under Ohio law and to summary
judgment in his individual capacity.

iii. Negligence claim against defendant Taylor

Defendants argue that Deputy Taylor is entitled to summary judgment on plaintiffs
negligence claim because Ohio law affords her absolute immunity, and the official capacity claim
against her must be dismissed because the exception to immunity for negligent operation of a
motor vehicle does not apply to her actions (Doc. 61 at 31-32). Plaintiff alleges that Taylor is not
entitled to immunity from liability because her conduct was reckless (Doc. 63 at 16). Plaintiff
alleges that Taylor twice ignored plaintiffs complaints that his handcuffs were too tight, and he
was unable to stabilize himself in part because of the too-tight handcuffs

Plaintiff’s deposition testimony and additional evidence, when construed in his favor,
support a reasonable inference that by her acts and omissions defendant Taylor breached a duty of
ordinary care that she owed to plaintiff in connection with his transport to the Justice Center and

she was reckless Defendant Taylor is not entitled to immunity from liability on plaintiffs claim

under Ohio law.

34

Defendant Taylor also is not entitled to immunity from liability on plaintiffs state law
negligence claim under the Federal Volunteer Protection Act (VPA), 42 U.S.C. § 14503. (See Doc.
61 at 15-16). Under the Act, unless certain exceptions apply, “no volunteer of a nonprofit
organization or governmental entity shall be liable for harm caused by an act or omission of the

volunteer on behalf of the organization or entity if--

(1) the volunteer was acting within the scope of the volunteer’s responsibilities in
the nonprofit organization or governmental entity at the time of the act or omission;
(2) if appropriate or required, the volunteer was properly licensed, certified, or
authorized by the appropriate authorities for the activities or practice in the State in
which the harm occurred, where the activities were or practice was undertaken
within the scope of the volunteer’s responsibilities in the nonprofit organization or
governmental entity;

(3) the harm was not caused by willful or criminal misconduct, gross negligence,
reckless misconduct, or a conscious, flagrant indifference to the rights or safety of
the individual banned by the volunteer; and

(4) the harm was not caused by the volunteer operating a motor vehicle, vessel,
aircraft, or other vehicle for which the State requires the operator or the owner of the
vehicle, craft, or vessel to--

(A) possess an operator's license; or

(B) maintain insurance.

42 U.S.C. § l4503(a). The Act defines “volunteer” as “an individual performing services for a
nonprofit organization or a governmental entity who does not receive--

(A) compensation (other than reasonable reimbursement or allowance for expenses

actually incurred); or

(B) any other thing of value in lieu of compensation, in excess of $500 per year, and

such term includes a volunteer serving as a director, ofticer, trustee, or direct service

volunteer.”
42 U.S.C. § 14505.

Defendant Taylor alleges that she cannot be held liable for plaintiffs injuries because she
was performing volunteer work for a political subdivision, Hamilton County, at the time of the
incident; she was not driving and she did not put her handcuffs on plaintiff; plaintiff testified that
she responded “live with it” when he complained the handcuffs Were too tight, but the handcuffs

were not the cause of the injuries to plaintiffs elbow and hand; and testimony that McKown took

35

the Fifth Street exit ramp too fast and came to an abrupt stop are not enough to establish an
exception to volunteer immunity under the statute. (Doc. 61 at 15-16).

In response, plaintiff alleges that defendant Taylor was not serving as a “volunteer” as that
term is defined under 42 U.S.C. § 14505(6). (Doc. 63 at 12-13). Plaintiff argues that Taylor
received a thing of value in excess of 3500 per year in exchange for providing eight hours of
service each month to the HCSD; i.e., she qualified to work paid details for private entities at a rate
of $34.00 per hour. (Id. at ]3, citing Doc. 37 at PAGEID#: 105). Plaintiff further contends that
even if she is considered a volunteer under the Act, she is not entitled to immunity under the
exception set forth in § l4503(g)(l)(D) because her conduct violated plaintiffs Fourth Amendment
rights Id. at 13-14 (citing Geh‘nas v. Boisselle, No. CIV.A. 10-30192-KPN, 201 1 WL 5041497, at
*8 (D. Mass Oct. 17, 2011) (the court denied immunity to a volunteer school board member under
the VPA for a potential First Amendment violation)).

In reply, Taylor argues that the statute is intended to exclude from the definition of
“volunteer” individuals who are not paid by the organization for which they volunteer, which in
this case would be the HCSD. Because Taylor was not paid by the HCSD, she argues she cannot
be held liable because she is immune under the VPA. (Doc. 67 at 16, citing Doc. 37 at PAGEID#:
95).

Lieutenant Donald Robinson gave deposition testimony regarding the HCSDS in his
capacity as treasurer for the HCSDS. (Doc. 42 at PAGEID#: 718). Robinson testified that in
order to work an off-duty detail, a Hamilton County Special Deputy must work eight hours per
month for the HCSO without pay. (Ia'. at PAGEID#: 725-26, 742). Robinson testified that he
worked for the HCSDS but was paid by the vendors he did the off-duty details for. (Doc. 42 at
PAGEID#: 717). He testified that the purpose of the HCSDS is to assist the HCSO in a law
enforcement capacity as needed. (Id. at PAGEID#: 722). Special Deputies are considered

36

members of the HCSDS, and they enter into agreements with the HCSO. (Id. at PAGEID#: 722-
723). All requests for off-duty services go through the HCSO, and a full-time officer serves as the
liaison between the HCSDS and the HCSO. (]d. at PAGEID#: 726, 740-41). Special Deputies can
work “required county time” details and off-duty details (Id. at PAGEID#: 725). The HCSO
requires the HCSDS to provide prisoner transport on Fridays and Saturday evenings from
approximately 7:00 p.m. to 1:00 a.m. (Id. at PAGEID#: 731). The pay rate for off-duty details is
set by the Hamilton County Sheriff, is nonnegotiable, and currently is 534.00 an hour. (Id. at
PAGEID#: 744). Most Special Deputies participate in the program so that they can work the off-
duty details (Id. at PAGEID#: 746). There are “a handful” of Special Deputies who do not work
paid details (Id. at PAGEID#: 742). The training requirements are mandated by the State of Ohio
and are the same as the requirements for full-time deputies (ld. at PAGEID#: 747). The HCSO
mandates that Special Deputies carry the same equipment as full-time deputies but it does not
provide the equipment (Id. at PAGEID#: 748).

The value of the off-duty details Taylor was assigned through the HCSO in 2015 exceeded
$500, and her total compensation for the year was $5,000. (Doc. 62-1 at PAGEID#: 1378, Taylor’s
Response to Plaintiffs Second Set of Interrogatories, No. l6).

Defendant Taylor is not entitled to immunity from liability for negligence under the VPA.
First, plaintiff satisfies the definition of “an individual performing services for a . . . governmental
entity” Who receives a “thing of value in lieu of compensation, in excess of $500 per year.” 42
U.S.C. § 14505(B). The “thing of value” she received was the opportunity to work private duty
details assigned by the HCSO at a rate of $34.00 an hour for which she would not otherwise be
eligible if she did not perform mandatory service for the HCSO. The prison transport work detail
Taylor was working the night plaintiff was injured was part of the mandatory service she
performed in order to be assigned paid details

37

Taylor argues that the Act “clearly intends to exclude from coverage” individuals who are
not paid by the organization for which they volunteer, which in this case would be the HCSO.
(Doc. 67 at 16). However, defendant has not cited any authority to support this argument In any
event, the “thing of value” she received in lieu of compensation for her service to the HCSO was
provided by the HCSO: i.e., the opportunity to work private duty details for compensation This
opportunity was provided by the HCSO to members of the HCSDS who fulfilled the program
requirements established by the HCSO, including the minimum monthly unpaid service hours
requirement Thus, Taylor received something of value in lieu of compensation in excess of 3500
per year for unpaid service to the HCSO. Defendant has not shown she was serving as a
“volunteer” as that term is defined under § 14505 when transporting plaintiff Further, because a
reasonable jury could find that her conduct was reckless and a proximate cause of plaintiffs
injuries, the exception to immunity set forth in § 14503(a)(3) potentially applies Thus, defendant
Taylor is not entitled to summary judgment on the ground she is immune from liability under the
VPA.

iv. Vicarious liability of defendant Hamilton County, Ohio

Plaintiff alleges that Hamilton County does not have immunity from liability for McKown’s
actions under Ohio Rev. Code § 2744.02(B) because evidence in the record supports a finding that
McKown drove the van in a negligent manner and caused injury to plaintiff (Ia'. at 14). The Court
agrees Because there are disputed questions of fact as to Whether McKown breached a duty of
care to plaintiff by operating the van in a negligent and reckless manner and caused injury to
plaintiff defendant Hamilton County is not entitled to immunity from liability for defendant
McKown’s actions See Ohio Rev. Code § 2744.02(B)(l) (“Except as otherwise provided in this

division, political subdivisions are liable for injury, death, or loss to person or property caused by

38

the negligent operation of any motor vehicle by their employees when the employees are engaged
within the scope of their employment and authority.”).

IT IS THEREFORE ORDERED THAT:
I) Defendants’ motion for summary judgment is GRANTED on (1) plaintiffs § 1983 claim
against defendant Special Deputy Joanne Taylor; (2) plaintiffs § 1983 claims against the Hamilton
County, Ohio Board of County Commissioners and Hamilton County, Ohio and the Hamilton
County Special Deputy Sheriffs, Inc.; and (3) plaintiffs § 1983 claim for excessively forceful
handcuffing against defendant Special Deputy Patrick McKown.
2) Defendants’ motion for summary judgment is DENIED as to plaintiffs § 1983 claim for
reckless driving against defendant McKown; and (2) plaintiffs state law negligence claims against
defendants Taylor and McKown and against defendant Hamilton County, Ohio under a theory of
vicarious liability.
3) Defendant Hamilton County Special Deputy Sheriffs, Inc. is DISMISSED from the

lawsuit

Date: § g 7 52 j
Karen L. Litkovitz

United States Magistrate Judge

39

